Citation Nr: 9901932	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability with iliotibial band syndrome, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a chip fracture of the right lateral malleolus 
(right ankle).  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist (major).

4.  Entitlement to an increased (compensable) evaluation for 
status post separation, acromioclavicular joint of the right 
shoulder (major).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran served on active duty from November 1980 to April 
1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a July 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for a right knee disability, a right 
shoulder disability and right ankle and wrist disabilities 
was established pursuant to a 1995 rating action and 
noncompensable evaluations were assigned for each disability.  

During the course of this appeal, the RO increased the 
appellants disability evaluation to 10 percent for his right 
knee.  The United States Court of Veterans Appeals (Court) 
has held that in a case such as this where less than the 
maximum benefit available is awarded, the claim remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran provided testimony at a hearing held at the RO 
before a Hearing Officer in December 1996, of which a 
transcript is of record. [Tr., 1-22.]
FINDINGS OF FACT

1.  The right knee disability with iliotibial band syndrome 
is productive of no more than slight impairment.  

2.  Residuals a chip fracture of the right lateral malleolus 
(ankle) are productive of no more than moderate impairment.

3.  Residuals of a right wrist fracture are productive of no 
more than moderate functional impairment.

4.  Residuals of status post separation of the 
acromioclavicular joint of the right shoulder are reflected 
in degenerative changes and pain and stiffness comparable to 
scapular and/clavicular impairment with malunion; but without 
limitation of motion at shoulder level or other more 
significant clinical findings.

5.  The right knee, ankle, wrist and shoulder disabilities 
have not rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability with iliotibial band syndrome are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).

2.  The criteria for an increased evaluation of 10 percent 
for residuals of a chip fracture of the right lateral 
malleolus (right ankle) are met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5271 (1998).


3.  The criteria for an increased rating of 10 percent for 
residuals of a fracture of the right wrist are met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5215 
(1998).

4.  The criteria for an increased rating of 10 percent for 
status post separation, acromioclavicular joint of the right 
shoulder are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  


However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The United States Court of Veterans Appeals (Court) has also 
held that a determination with regard to entitlement to 
increased ratings or other issues must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  


The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Finally, when, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  


The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, to be 
combined, not added; and (3) where there is no limitation 
of motion, a rating of 10 percent or 20 percent, depending 
upon the degree of incapacity, may still be assigned if there 
is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same disability or the 
same manifestations under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).


I.  Entitlement to an increased 
evaluation for right knee disability with 
iliotibial band syndrome, currently 
evaluated as 10 percent disabling.

Criteria

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  When at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, 30 
percent is assignable.  

Under Diagnostic Code 5257, provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 0 to 140 degrees. 

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  Under Diagnostic 
Code 5260, when there is limitation of flexion to 15 degrees, 
30 percent is warranted.  When flexion is limited to 30 
degrees, 20 percent is warranted.  When flexion is limited to 
45 degrees, 10 percent is warranted.  When flexion is limited 
to 60 degrees, zero percent is warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  

When extension is limited to 10 degrees, 10 percent is 
warranted.  When extension is limited to 5 degrees, zero 
percent is warranted.  

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

In a precedent opinion, the VA General Counsel ruled that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In its reasoning, the 
General Counsel wrote that the 

Separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned. 
[citation omitted].  Where additional 
disability is shown, however, a veteran 
rated under [Diagnostic Code] 5257 can 
also be compensated under [Diagnostic 
Code] 5003 and vice versa.

VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).

The above opinion from the VA General Counsel was further 
clarified in VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).  The VA 
general counsel noted that for a knee disability rated under 
diagnostic code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under diagnostic code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 
38 C.F.R. § 4.59.  

The VA General Counsel also noted that the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 must be considered in assigning 
an evaluation for degenerative or traumatic arthritis under 
diagnostic code 5003 or 5010.  The VA General Counsel also 
noted that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Factual Background

The veteran had numerous bouts of right knee complaints in 
service for which he periodically wore an elastic brace.

On VA examination in 1995, the veteran complained of 
recurrent right knee swelling and pain, exacerbated by 
prolonged weight bearing or going up or down steps.  The knee 
had given way on occasion.  


On examination, the range of motion of the right knee was 0 
to 135 degrees.  There was no evidence of redness, heat, 
swelling or tenderness.  He had signs of popping of the 
iliotibial band over the lateral femoral condyle region on 
range of motion without other instability.  He could heel and 
toe walk.  X-rays showed slight narrowing of the medial joint 
space.

The veteran is a maintenance worker and truck driver.  

VA outpatient records dated in 1997 pertain to disorders 
which are not related to the service-connected right knee 
disability at issue.  

On VA examination in May 1998, the veteran complained of 
stiffness and an intermittent sharp pain in the right knee.  
On examination, he had full range of motion of the right knee 
on extension and 140 degrees of flexion.  There was no 
swelling, effusion, retropatellar crepitation or tenderness.  
The collateral ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.  The anterior 
drawer, posterior drawer and Lachman tests were negative.  X-
rays of the right knee showed elongation of the tibial 
spines.  There were tiny osteophytes on the superior and 
inferior pole of the patella and a small osteophyte on the 
anterior portion of the tibial plateau.  There was no 
narrowing of the articular cartilage.

Diagnosis was mild osteoarthritis of the right knee. There 
was no evidence of weakness, excess fatigability, muscle 
spasm or swelling.  

Analysis

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for a right knee 
disability with iliotibial band syndrome is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the present case the RO has rated the appellants right 
knee disorder by analogy under the provisions of 38 C.F.R. 
§§ 4.20, 4.71a to Diagnostic Code 5257.  A 10 percent 
evaluation contemplating not more than slight recurrent 
subluxation or lateral instability has been assigned.  In 
order to warrant the next higher evaluation of 20 percent 
under that diagnostic code, the veterans right knee 
disability must be moderate in severity, manifested by 
recurrent subluxation or lateral instability.  

However, a review of the evidence discloses that while the 
veteran complains of a sharp pain and stiffness on occasion 
in the right knee, the most recent VA examination disclosed a 
full range of painless motion.  He had full range of motion 
on both extension and flexion without crepitus, muscle spasm, 
swelling, easy fatigability, effusion or tenderness.  

The veteran's recent right knee X-rays show tibial spine 
elongation with tiny osteophytes on the super and inferior 
poles of the patella and a small osteophyte on the anterior 
portion of the tibial plateau without articular cartilage 
narrowing.  This is comparable to no more than slight overall 
knee impairment.

In the absence of moderate disablement, the Board finds no 
basis upon which to predicate a grant of entitlement to an 
increased evaluation under Diagnostic Code 5257.

As noted earlier, other criteria pertaining to evaluations 
for disabilities of the knees and leg are set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (1998).  In the 
veterans case there is no evidence of, nor has the veteran 
otherwise complained of ankylosis or malunion of the tibia or 
fibula.  As the most recent VA examination showed, there was 
no evidence of limitation of motion of the right knee.  
Accordingly, an increased evaluation under these additional 
diagnostic codes is not warranted.

With regard to the opinions of the VA General Counsel, see 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) and VAOPGCPREC 9-98 
(O.G.C. Prec. 9-98), the Board notes that the veteran's right 
knee osseous degeneration is minimal, as cited above.  Thus, 
with regard to a possibility of his being assigned a separate 
evaluation for arthritis (in addition to the rating assigned 
under 5257 for instability), in order for such a separate 
rating, there must be fulfillment of the criteria for a 
noncompensable rating under Codes 5260 or 5261.  However, in 
this case, the veteran's exhibited range of motions of the 
right knee are entirely within normal limits and in no way 
fulfill the requirements for a noncompensable rating under 
Codes 5260 or 5261 as cited above with regard to leg flexion 
and extension limitations. 

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, to the veterans right knee 
disorder which is predominantly rated based on periodic 
instability with iliotibial band syndrome, but notes there is 
no clinical objective pathology of functional loss due to 
pain, limitation of motion, weakness, etc., which would 
permit assignment of a higher evaluation under these 
criteria.  The Board notes that a lay person can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In that regard, VA regulations require that a finding of 
dysfunction due to pain, etc., must be supported by, among 
other things, adequate pathology.  38 C.F.R. § 4.40; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  While the 
veteran has periodic pain and alleged stiffness, except in 
the context of instability as identified above, it does not 
cause separate and distinguishable, demonstrated functional 
impairment. 

Thus, no basis exists upon which to predicate a grant of 
entitlement to an increased evaluation under the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

A review of the record discloses that the veterans right 
knee disability has not rendered his disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, nor has it required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellants 
right knee disability with iliotibial band syndrome.  
38 C.F.R. § 4.7.

For the foregoing reasons the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for patellofemoral pain syndrome of 
the right knee with application of pertinent governing 
criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to an increased 
(compensable) evaluation for residuals of 
a chip fracture, right lateral malleolus 
(ankle).

Criteria

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants a 10 percent evaluation with plantar flexion of less 
than 30 degrees.  A 30 percent rating is assignable when 
plantar flexion is between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  A 
20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.

For other foot injuries, a 10 percent rating is assignable if 
moderate, a 20 percent rating if moderately severe, or a 30 
percent rating if severe under Diagnostic Code 5284.  This is 
ratable as 40 percent when there is actual loss of use of the 
foot.

Factual Background

In service, the veteran slipped down some stairs in September 
1985, inverted the ankle and experienced a small chip 
fracture of the right lateral malleolus (ankle).

VA outpatient records show that in March 1997, the veteran 
broke the distal phalanx of his right great toe.  He was 
placed in a wooden shoe with weight bearing.  


In June 1997, the veteran developed a deep venous thrombosis 
of the right popliteal vein for which he was placed on 
anticoagulant therapy.  Neither has been claimed or 
determined to be related to either service-connected right 
ankle or knee problems.  

On VA examination in May 1998, the veteran complained of 
stiffness and some swelling in the right ankle particularly 
with driving.  The right ankle hurt with standing and 
running.  On examination of the right ankle, he had 20 
degrees of dorsiflexion, 45 degrees of plantar flexion.  
Anterior drawer test was negative.  There was no apparent 
talar tilt with varus or valgus stress.  X-ray of the right 
ankle was negative for osseous abnormalities.

Along with the swelling and some motion limitations, the 
pertinent diagnosis was status post strain, right ankle 
without evidence of instability or osteoarthritis.

Analysis

Initially, the Board finds that the veteran claim for 
entitlement to an increased rating for his right ankle 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veterans assertions concerning the severity 
of his right ankle disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased (compensable) rating for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a noncompensable rating for the right 
ankle disability based on the provisions of Code 5271.  In 
this case, the recent VA examination showed that the veteran 
complains of stiffness and some swelling of the right ankle 
when driving (by which he is particularly impacted in his job 
as a truck driver).  On examination, he demonstrated 20 
degrees of dorsiflexion and 45 degrees of plantar flexion 
which when compared to normal standards as described in 38 
C.F.R. § 4.71a, reflects some impairment of dorsiflexion but 
not plantar flexion.  

Taking into consideration the demonstrated functional 
limitation of the veteran's right ankle, as well as the 
ongoing pain and swelling on use, and although there is no 
current objective radiographic sign of osseous deterioration, 
the Board finds that a doubt is raised as to the overall more 
than slight although not entirely uniformly moderate nature 
of the veteran's right ankle disability at present, 
particularly as it impacts on his occupational efforts.  

In this regard, the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance.  In this 
case, resolving such doubt in his favor warrants a 10 percent 
rating for the right ankle disability still most 
appropriately assigned as in the past under Diagnostic Code 
5271.  Even if the rating were to be assigned under another 
alternative such as Diagnostic Code 5284 for other foot 
injuries, no more than moderate impairment is objectively 
shown and thus an evaluation in excess of 10 percent would 
not be warranted.

There are no other more appropriate codes for assigning an 
increased (compensable) rating at this time, nor do the 
veterans symptoms cause such significant or "marked" 
impairment, i.e., more than moderate limitation of motion, 
etc., as to warrant an evaluation in excess of 10 percent.

The veterans right ankle disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of the regular 
schedular standards, thereby precluding assignment of an 
increased (compensable) or evaluation in excess of the 
currently granted 10 percent evaluation on an extraschedular 
basis.

In view of the foregoing discussion, the Board finds that the 
veterans residuals of a chip fracture of the right lateral 
malleolus more closely approximate the criteria for the next 
higher evaluation of 10 percent under diagnostic code 5271.  
38 C.F.R. § 4.7.


III.  Entitlement to an increased 
(compensable) evaluation for residuals of 
a fracture of the right navicular 
(wrist).

Criteria

In assessing disability due to wrist impairment, when there 
is limitation of wrist motion with palmar flexion limited in 
line with the forearm or dorsiflexion is less than 15 
degrees, whether in major or minor extremity, a 10 percent 
rating is assignable under Diagnostic Code 5215.

When there is ankylosis of the wrist whether favorable or 
unfavorable, higher ratings are available under Diagnostic 
Code 5214.  

Factual Background

The veteran fractured his right navicular bone in service in 
1982.

On VA examination in 1995, the veteran stated that he had a 
chronic wrist pain which increased with use, particularly 
lifting and carrying objects.  

Examination showed dorsiflexion upward of 80 degrees and 
palmar flexion downward of 65 degrees.  There was some pain 
on extremes of motion.  There was no swelling but there was 
tenderness to palpation over the area of the snuff box.  He 
had a good fist and could oppose his thumb and remaining 
fingertips satisfactorily.  He had 5/5 grip.  X-rays showed 
narrowing of the radial carpal joint.  On VA examination in 
May 1998, the veteran stated that in service, he had been 
casted for the navicular break.  Currently, he had some 
stiffness in the right wrist.

On examination, the veteran demonstrated no tenderness, 
crepitation, swelling or deformity.  He had 80 degrees of 
flexion, 70 degrees of extension, 20 degrees of radial 
deviation and 45 degrees of ulnar deviation.  The pertinent 
diagnosis was chronic non-union right carpal navicular.  The 
examiner opined that the amount of pathology in the right 
wrist could limit the strength and use of the right wrist 
joint and could interfere with occupational and recreational 
use of the wrist.  However, to date there had been no 
evidence of arthritis in the joint and it was felt that it 
had probably not yet interfered with his occupational or 
recreational endeavors.

Analysis

Initially, the Board finds that the veterans claim for 
entitlement to an increased rating for the right wrist 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veterans assertions concerning the severity 
of his right wrist (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating for this disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran's right wrist disability is 
manifested by X-ray evidence of some narrowing of the radial 
carpal joint as a result of the carpal navicular non-union.  
The fracture did not unite when it first healed, and the 
nonunion deficit is still evident.

While there was no tenderness, crepitation, swelling or 
additional deformity on examination, there are clear-cut 
signs of such symptoms as swelling and tenderness on use.  
The veteran has 80 degrees of flexion, 70 degrees of 
extension, 20 degrees of radial deviation and 45 degrees of 
ulnar deviation.  It is noteworthy that of all of his 
orthopedic problems, the examiner identified the right wrist 
problem as being the one most likely and quite apt to cause 
strength limitations on use, which in his circumstances, 
would have both occupational and recreational impact. 

The degenerative changes are currently minimal, but 
identifiable.  The Board finds that the evidence in the 
aggregate provides a picture of the right wrist disability 
which more nearly approximates the requirements for a 10 
percent rating under Code 5215 which is available for (major 
or minor) wrist impairment involving primarily limitation of 
motion and related factors.  38 C.F.R. § 4.7.  No higher 
rating is available under that Code, and no other cited 
schedular criteria are at this point applicable absent 
ankylosis whether favorable or unfavorable.  

The veterans right wrist disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding a grant of 
entitlement to an increased (compensable) evaluation or an 
evaluation in excess of the currently granted 10 percent 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).


IV.  Entitlement to an increased 
(compensable) evaluation for status post 
separation, acromioclavicular  joint of 
the right shoulder.

Criteria

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 90 degrees to 180 degrees on 
forward elevation (flexion); and abduction of 0 through 90 
degrees to 180 degrees.  External and internal rotation is 
normally at 90 degrees.

Under Diagnostic Code 5203, pursuant to 38 C.F.R. § 4.71a, 
rating a shoulder disorder is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable; a 20 percent rating is 
assignable when there is loose movement. 

Other ratings are assignable for shoulder problems ranging 
from 10 percent to higher, based on other impairment of the 
humerus, limitation of the arm at shoulder level or worse, or 
when there ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5202, 5201 or 5200.  For instance, when there 
is limitation of arm motion at shoulder level, a 20 percent 
rating is assignable for either major or minor shoulder/arm 
under 5201, with a higher rating assignable when midway 
between shoulder and side, or to 25 degrees from side.

Factual Background

The veteran separated the right acromioclavicular joint in 
service in June 1981.

On VA examination in 1995, the veteran complained of having 
developed recurrence of the right shoulder pain some 9-10 
months before when doing pushups and for which he had had 
care.  


Since then the veteran had had recurrent right shoulder pain 
which was made worse by driving or working with his shoulders 
and hands above his head.  Lifting or carrying exacerbated 
the shoulder pain which was located in the acromioclavicular 
joint area.  Range of motion was 180 degrees of abduction and 
flexion, and external and internal rotation of 80 degrees.  
There was an increase in his pain on the extremes of internal 
rotation.  Some prominence of the right acromioclavicular 
bone was noted.  He had 5/5 shoulder strength.  There was no 
X-ray evidence of right shoulder abnormality.

On VA examination in May 1998, the veteran complained that 
the right shoulder would get stiff when he drove.  Sometimes 
he had a pulling sensation in it.  He had no evidence of 
swelling, deformity or atrophy around the right shoulder.  He 
had range of motion to include 180 degrees abduction and 
flexion, along with 90 degrees of internal and external 
rotation, and 50 degrees of extension.  He had no crepitation 
with motion.  There was tenderness over the greater 
tuberosity anteriorly but no weakness shown.  There was no 
swelling, effusion or deformity.

X-rays of the right shoulder showed a small osteophyte in the 
inferior aspect of the acromioclavicular joint without 
narrowing or subchondral sclerosis.  

The pertinent diagnosis was very mild osteoarthritis of the 
right acromioclavicular joint.

Analysis

Initially, the Board finds that the veterans claims for 
entitlement to an increased rating for the right shoulder 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veterans assertions concerning the severity 
of his right shoulder disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased (compensable) rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran's right shoulder disability is 
manifested by X-ray evidence of a small osteophyte in the 
inferior aspect of the acromioclavicular joint.  The veteran 
complains of stiffness on driving, his occupation.  He has 
identified tenderness over the greater tuberosity anteriorly.  
Although the initial problem involved merely a dislocation, 
which eventually recurred, the incidents and symptoms have 
continued and involve actual osseous deterioration which is 
clearly identifiable on radiology.

When considering this by comparison to overall impairment of 
the clavicle or scapula with malunion, a doubt is raised 
which must be resolved in the veteran's favor, and a 10 
percent rating is assignable under Code 5203.  He does not 
now demonstrate such significant additional functional (i.e., 
motion) impairment or looseness, etc., as would warrant 
consideration under the other Codes which are provided for 
additional demonstrated pathology.

Normal range of motion is 0 through 90 degrees to 180 degrees 
on forward elevation (flexion); abduction of 0 through 90 
degrees to 180 degrees; and external and internal rotation is 
normally at 90 degrees.  In this case, the veteran's 
movements are relatively normal on rotations, flexion and 
abduction, but extension is slightly limited.  This must be 
considered in concert with the osseous changes shown on X-
ray, and the demonstrated pain and stiffness which have 
industrially impacted on his job as a truck driver as well as 
maintenance worker.


Although the findings are admittedly not entirely 
unequivocal, the Board finds that a doubt is raised in the 
veteran's favor as to mild osteoarthritis in the right 
shoulder with painful motion on extremes and stiffness, which 
when rated under Code 5203, warrants a 10 percent rating for 
his current aggregate right shoulder impairment.  38 C.F.R. 
§§ 4.3, 4.7.  He does not have such significant limitation of 
motion or other functional impairment as to warrant an 
evaluation in excess thereof under this or any other 
alternatively applicable Code.

The veterans right shoulder disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding assignment of an 
increased (compensable) evaluation or an evaluation in excess 
of the currently granted 10 percent evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation for aright knee 
disability with iliotibial band syndrome is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of a chip fracture of the right lateral 
malleolus is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of a fracture of the right wrist is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to an increased (compensable) evaluation of 10 
percent for status post separation, acromioclavicular joint 
of the right shoulder is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
